DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-2-21 has been entered. 
Applicant's arguments filed 6-2-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 2-12, 14-18, 22-25, 27, 29-36, 39-44 have been canceled. Claim 45 has been added. Claims 1, 13, 19-21, 26, 28, 37, 38, 45 are pending and under consideration. 
Specification
The provisional application in the first line of the specification was corrected on 5-22-20. Application 61/880884 has been corrected to 61/880864. This error is also in parent application 14/490940 and US Patent 10350275. 
Priority
Provisional application 61/880864 describes using replication competent virus or a “replication deficient” vector (pg 2, line 4); however, ‘864 does not describe using a replication-incompetent adenoviral vector as required in claims 1 or 20. 
Applicants have continually argued the phrase “replication-incompetent” in claims 1 and 20 is limited to a “subgenus” of “replication-deficient” in ‘864 because it is intended to be limited to an adenovirus that is “not able to replicate” (pg 5 of response filed 1-7-20; pg 11, 1st partial paragraph regarding the E1/E3-deleted Ad-TK virus of Lee). However, the subgenus of adenovirus that is “not able to replicate” is not readily apparent in ‘864. While the subgenus of vectors that are “not able to replicate” claimed is within the genus of “replication-deficient” vectors in ‘864, there is no reasonable indication applicants contemplated limiting the “replication-deficient” vectors in ‘864 to a subgenus that is “not able to replicate”. Specifically, provisional application ‘864 did not disclose any adenoviruses that are “not able to replicate”. 
Applicants have not argued “replication deficient” and “replication incompetent” vectors are the same. 
Parent application 14490940 infers the concept of “replication-incompetent” vectors because it cites the Ad-HSVTKs of Aguilar (pg 12, para 35) a number of which are “replication-incompetent” (see Lawler Declaration filed 8-1-18 in 14490940). See pg 4 of the Reasons for allowance in 14490940 which withdraws the “New Matter” rejection under written description. It is noted, however, that Trask (Mol. Therapy, 2000, Vol. 1, No. 2, pg 195) and Sung (Mol. Ther., 2001, Vol. 4, No. 3, pg 182-191) cited by Aguilar and the Lawler Declaration are limited to “replication-defective adenovirus” (abstract and throughout) and do not teach “replication-incompetent” adenovirus. 
Response to arguments
Applicants’ response is noted but does not argue “replication-incompetent” has the same meaning as “replication-deficient” in ‘864. Applicants continue to argue the phrase “replication-incompetent” adenovirus is a “subgenus” of “replication-deficient” adenovirus and is limited to adenovirus that is “not able to replicate”. This distinction is not supported anywhere in the specification or the art at the time of filing. Parent application 14490940 inferred the “subgenus” of adenovirus “not able to replicate” because it cited the AD-HSVTK of Aguilar (pg 12, para 35). However, ‘864 does not infer the “subgenus” of adenoviruses that are “not able to replicate” because ‘864 did not disclose the AD-HSVTK of Aguilar or any other adenoviruses that are “not able to replicate”. Accordingly, the scope of “replication-incompetent” adenovirus that is “not able to replicate” only has priority to parent application 14490940 (which infers the subgenus of adenoviruses that are “not able to replicate” via Aguilar) but not to provisional application ‘864. 

Provisional application 61/880864 describes using adenoviral vectors from US Patent 5998205 or 5871726 (pg 2) but does not teach using AdV-TK as required in claims 1, 20. 5998205 or 5871726 do not teach “AdV-TK”. Accordingly, the concept has a priority date of 9-19-14, the filing date of parent application 14490940. 

Claim Interpretation
Claim 1 has been amended to require administering “AdV-tk, a replication-incompetent adenoviral vector encoding thymidine kinase”; however, the phrase “AdV-tk” does not have the same scope, structure, or function as the phrase “replication-incompetent adenoviral vector encoding thymidine kinase”. 
“AdV-tk” is simply a name of any adenoviral vector encoding TK; it does not have to be replication-incompetent or -impaired. 
The phrase “replication-incompetent adenovirus encoding thymidine kinase” encompasses any adenovirus encoding TK that is incapable of replication OR has impaired replication. 
Applicants’ discussion of “replication-incompetent adenoviruses” in the response filed 5-22-20 asserts the phrase “replication-incompetent” adenovirus is limited to adenovirus that cannot replicate; however, there is STILL no evidence that “replication-incompetent” adenovirus is limited to adenovirus that cannot replicate. Similarly, there is no evidence that “AdV-tk” is limited to an adenovirus that cannot replicate or that it has the same scope as “replication-incompetent adenovirus encoding [TK]”. 
Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1, 13, 20, 21, 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn because they are limited to using the PDL1 or CTLA4 antibody. 
PDL1 antibody treatment is enabled in view of Tabernero (Am Soc Clin Oncol Meeting May 31-Jun 4, 2013; Abstract 3622) who described MPDL3280A therapy against PD-L1 in colorectal cancer, Brahmer (NEJM, 2012, Vol. 366, No. 26, pg 2455-2465), and Brahmer (Cancer Immunol. Res., July 22, 2013, Vol. 1, No. 2, pg 85-91), all of record. 
CTLA4 antibody treatment is enabled in view of Jure-Kunkel (8119129) of record. 

Claim Rejections - 35 USC § 103
Withdrawn rejections
The rejection of claims 29 and 38 under 35 U.S.C. 103 as being unpatentable over Lee (WO 2013/027988; published on Feb. 28, 2013) in view of Brahmer (NEJM, 2012, Vol. 366, No. 26, pg 2455-2465), Brahmer (Cancer Immunol. Res., July 22, 2013, Vol. 1, No. 2, pg 85-91), Topalian (NEJM, 2012, Vol. 366, No. 26, pg 2443-2454), and Vanderwalde (10034938) as applied to claims 1, 13, 19-21, 26 and further in view of Ngiow (Cancer Res., 2011, Vol. 71, No. 10, pg 3540-3551) has been withdrawn because claims 29 and 38 have been canceled.
The rejection of claims 29 and 38 under 35 U.S.C. 103 as being unpatentable over Vanderwalde (10034938) in view of Lee (WO 2013/027988; published on Feb. 28, 2013) as applied to claims 1, 13, 19-21, 26, 28, 37 and further in view of Ngiow (Cancer Res., 2011, Vol. 71, No. 10, pg 3540-3551) has been withdrawn because claims 29 and 38 have been canceled. 
The rejection of claims 29 and 38 under 35 U.S.C. 103 as being unpatentable over Aguilar (J Cell Biochem, Vol. 112, No. 8, pg 1969-1977) in view of Brahmer (NEJM, 2012, Vol. 366, No. 26, pg 2455-2465), Brahmer (Cancer Immunol. Res., July 22, 2013, Vol. 1, No. 2, pg 85-91), Topalian (NEJM, 2012, Vol. 366, No. 26, pg 2443-2454), Vanderwalde (10034938), and Lee (WO 2013/027988; published on Feb. 28, 2013) as applied to claims 1, 13, 19-21, 26 and further in view of Ngiow (Cancer Res., 2011, Vol. 71, No. 10, pg 3540-3551) has been withdrawn because claims 29 and 38 have been canceled.
The rejection of claims 29 and 38 under 35 U.S.C. 103 as being unpatentable over Vanderwalde (10034938) in view of Aguilar (J Cell Biochem, Vol. 112, No. 8, pg 1969-1977) as applied to claims 1, 13, 19-21, 26, 28, 37 and further in view of Ngiow (Cancer Res., 2011, Vol. 71, No. 10, pg 3540-3551) has been withdrawn because claims 29 and 38 have been canceled. 

Pending rejections 
A) Claims 1, 13, 19-21, 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2013/027988; published on Feb. 28, 2013) in view of Brahmer (NEJM, 2012, Vol. 366, No. 26, pg 2455-2465), Brahmer (Cancer Immunol. Res., July 22, 2013, Vol. 1, No. 2, pg 85-91), Topalian (NEJM, 2012, Vol. 366, No. 26, pg 2443-2454), and Vanderwalde (10034938).
Lee created an adenovirus encoding TK and “TERT-TR” (a ribozyme that targets TERT) operably linked to a CMV promoter: 
“In order to generate Ad5mTR containing mouse TERT-TR-HSVtk gene under the control of CMV promoter, AdenoZAPTM and AdenoQuickTM systems were used. pAVQ-CMV-mTERT AS100 Rib(+67) TK was treated with SpeI/SacII to obtain a DNA fragment, and the fragment was inserted into the SpeI/EcoRV cleavage site of pZAP1.1, thereby constructing pZAP1.1.CMV.mTR.HSVtk” (para 56). 
The Ad5mTR was injected into the tumor of mice and GCV was administered such that tumor burden decreased (“Example 1-7: In vivo study and in vitro analysis”) (para 62). 
The Results in Example 2-1 of Lee says that injection of Ad5mTR directly into a subcutaneous tumor decreased tumor burden:
“This expression cassette that is controlled by CMV promoter was inserted into an E1/E3-deleted adenovirus genome to construct an adenovirus (Ad5mTR) comprising an mTERT-TR-controlled HSVtk (mTERT-TR-HSVtk) ( FIG. 2a ).” (para 64). 
“In order to examine whether the expression of HSVtk by Ad5mTR shows cytotoxicity in mouse tumor cells, the present inventors used CT26 colorectal cancer cells derived from BALB/c mice, and such cells express mTERT mRNA at high levels. CT26 cells were exposed to various MOIs of Ad5mTR. 2.5 MOI of Ad5mTR was enough to kill most of the cells, whereas Ad5MOCK showed no cytotoxicity even at 50 MOI ( FIG. 2b ). When Ad5mTR was injected into a subcutaneous CT26 tumor in BALB/c mice, the growth of the tumor was significantly inhibited, similar to cytotoxicityin vitro( FIG. 2c ).” (para 65). 
“Ad5mTR shows an anti-tumor effect similar to that of an adenovirus comprising human TERT-TR-HSVtk and is suitable for use in anti-tumor immunogenicity in mice” (para 66). 
Example 2-2 also describes administering Ad5mTR to a subcutaneous tumor and inducing TK using GCV to reduce tumor burden: 
“It is known that the expression of HSVtk in tumor cells by DNA introduction or adenovirus infection promotes the antigenic response of cytotoxic CD8 T cells. Because the expression of HSVtk in the presence of GCVin vivocan induce cell death in a significant portion of the tumor volume, a tumor antigen derived from killed cells can be detected by APCs such as DCs, and these cells migrate to lymph nodes that response to tumor antigen-specific T cells. Although this model was suggested in the literature, the present inventors decided to test this possibility using the defined antigen-specific T cells. For this test, the present inventors used the mouse tumor cell line E.G7 (a derivative of EL4 cells that stably expresses ovalbumin) as a model antigen tumor) and purified T cells from OVA-specific T cell receptor transgenic mice used as a model tumor antigen (OVA)-specific CD8 T cell colony. All the CD8 T cells purified from the OT-1 mice were OVA-specific cytotoxic T cells. First, the present inventors tested the ability of Ad5mTR to induce cell death in an E.G7 tumor injected subcutaneously into B6 mice. Histological evaluation was performed after separation of the tumor and administration of Ad5mTR, and as a result, a significant level of cell death was observed, suggesting that a tumor antigen was released after infection with the virus ( FIG. 3a ). Then, the present inventors purified DCs from tumor-draining lymph nodes and evaluated whether OVA was loaded for IFN-γ production, by analysis of a co-culture of DC/CD8 T cells. OT-I T cells, cultured and purified with DCs derived from tumor-bearing mice treated with Ad5mTR, produced a larger amount of IFN-γ compared to OT-I T cells cultured with DCs derived from tumor-bearing mice treated with a control virus. This result suggests that DCs derived from Ad5mTR-treated mice can provide a sufficient level of OVA antigen to stimulate OVA-specific T cells ( FIG. 3b ). Thus, it can be seen that the expression of HSVtk in the tumor and the resulting GCV-induced cell death resulted from the release of tumor antigens and that these antigens were efficiently captured by DCs that can stimulate tumor antigen-specific cytotoxic T cells. (para 67).
From these results, it could be seen that the tumor-specific expression of HSVtk can effectively stimulate anti-tumor T cell activity by DCs and can directly induce cytotoxicity in tumor cells (para 68).
In a broad interpretation, the phrase “AdV-TK, a replication-incompetent adenoviral vector encoding thymidine kinase” in claims 1 and 20 is interpreted to mean that a “replication-incompetent adenoviral vector” is an example of one type of “AdV-TK” (see 112/2nd). Therefore, claims 1 and 20 encompass any “AdV-TK”, e.g. a “replication-incompetent” adenovirus encoding TK; they are not limited to using a replication-incompetent adenoviral vector. The vector of Lee was easily named “AdV-tk” because AdV was well-known as an abbreviation for adenovirus and TK was well-known as an abbreviation for thymidine kinase. The Ad5mTR described by Lee is an “AdV-TK” as claimed because “AdV-TK” encompasses any adenovirus encoding TK and because Lee taught a replication-incompetent adenovirus encoding TK. 
In a narrower interpretation, Ad5mTR described by Lee is “replication-incompetent” because it has deletions of a series of genes essential for replication and is incapable of replication (para 5; E1/E3-deleted – para 19 – description of Fig. 2; para 49; Example 2.1 – para 64). Without the genes essential for replication, the adenovirus of Lee MUST be “replication-incompetent” because it does not have the necessary genes/machinery required for successful replication. 
Lee administered the Ad5mTR into a tumor in a mammal followed by intravenous injection of ganciclovir such that ganciclovir is activated (para 62, 63, Example 2-1, and Example 2-2). 
Therefore, Lee taught steps i) and ii) of claims 1 and 20. 
Lee did not teach administering an antibody that recognizes PDL1 after the AdV-tk as required by step iii) of claims 1 and 20. 
However, intravenous administration of an anti-PD-L1 monoclonal antibody to patients with cancer was a well-known treatment for decreasing tumor burden as described by Brahmer (2012) and Brahmer (2013). 
Thus, it would have been obvious to those of ordinary skill in the art at the time the invention was made to administer “AdV-tk” with deletions of “a series of genes essential for replication” to decrease tumor burden as described by Lee followed by anti-PDL1 antibody to decrease tumor burden as described by Brahmer (2012 or 2013). Those of ordinary skill in the art at the time of filing would have been motivated to administer anti-PDL1 antibody to the subject after AdV-tk because Brahmer taught anti-PDL1 antibody blocked local immune resistance. Those of ordinary skill would have recognized that Lee also combined AdV-tk with an optional nucleic acid sequence encoding sPD1-Ig (the extracellular domain of PD1 fused to the Fc portion of mouse IgG2a; Example 2-3, 2-4, 2-5, 2-6; para 69-72) which is a compound that targets PDL1 for blocking local immune resistance. It was well-known that “inhibition of the interaction between PD-1 and PD-L1 can enhance T-cell responses in vitro and mediate preclinical antitumor activity” (Topalian, pg 2444, col. 1, 2nd paragraph). Accordingly, those of ordinary skill would have recognized that any means of blocking the interaction between PD1 and PDL1 (i.e. sPD1-Ig or anti-PDL1 antibody) would accomplish the dual goals of blocking local immune resistance and decrease tumor burden. Lee taught the AdV-tk protocol may be combined with other therapies (para 45, 48) or surgery (pg 22, line 1) performed simultaneously or sequentially (para 45). Accordingly, combining the AdV-tk and anti-PDL1 antibody protocols for decreasing tumor burden and blocking local immune resistance was obvious and well-within the purview of the ordinary artisan the time of filing. 
The concept of enhancing T-cell activation at the end of item iii) of claim 1 has been included because it is an inherent feature of administering anti-PDL1 antibody (pg 21, para 65) and because AdV-tk and anti-PDL1 antibody protocols have been combined. Moreover, Brahmer (2013) taught: “One could envision checkpoint blockade being an option alone or in combination at any stage of the treatment algorithm, though care in scheduling driven by preclinical modeling and treatment science will be critical. Even though vaccines have yet to show activity in lung cancer, new vaccine formulations have been shown in animal models to display increased potency and combinations of vaccines and checkpoint inhibitors show the most potent synergy of all in multiple preclinical models.” (pg 89, col. 2, lines 4-12). Therefore, use of anti-PDL1 antibody in combination with other cancer therapies was expected to have a synergistic effect. 
Those of ordinary skill in the art at the time of filing would have been motivated to administer anti-PDL1 antibody after AdV-tk to establish TK expression in preparation for adding ganciclovir and “suicide” therapy; it was well known to administer HSVTK gene therapy before an anti-PDL1 antibody as evidenced by Vanderwalde (claim 6). Moreover, Lee taught combining the AdV-tk protocol with other therapeutic agents sequentially or simultaneously (para 45). This is equivalent to “wherein steps (i) and (iii) are performed sequentially” at the end of claim 1. 
The concept of “the method consisting essentially of” administering AdV-tk, prodrug, and a mAb that targets PDL1 has been included because the combined teachings taught the “essential” steps of ” administering an adenovirus encoding TK, prodrug, and a mAb that targets PDL1.
Claim 13 has been included because Lee taught the invention can be combined with other therapeutic agents (para 45), such as surgery or chemotherapy (para 48). 
The concept of reducing micrometasteses in claims 1 and 20 has been included because the steps are exactly the same as those required for decreasing tumor burden; therefore, reduced micrometastases MUST inherently flow naturally from the steps. 
Claim 21 has been included because Lee taught the invention can be combined with other therapeutic agents (para 45), such as surgery or chemotherapy (para 48). 
In the reverse, Brahmer (2012) and Brahmer (2013) did not teach combining the anti-PDL1 antibody with the AdV-tk. However, combining anti-PDL1 antibody with other therapies is explicitly discussed by Brahmer (2013) (pg 89, col. 1-2). Those of ordinary skill in the art at the time of filing would have been motivated to replace one of the antiproliferative therapies described by Brahmer (2013) with the replication-incompetent AdV-tk because Lee taught HSVTK “improved DC-mediated antigen presentation” (para 77). Lee also taught “the advantage of gene therapy that uses suicide genes is that the so-called bystander effect of killing adjacent cells by drugs activated in cells introduced with these genes is significant. This gene therapy seems to be the best strategy that can be applied in a state in which the efficiency of introduction of genes is low” (para 11). Those of ordinary skill in the art at the time of filing would have been motivated to use replication-incompetent AdV-tk of Lee to improve tissue specificity and decrease by-stander effects, thereby increasing efficiency. 
Response to arguments 
Applicants argue Lee is limited to an adenovirus encoding TK, a “TERT targeting trans-splicing ribozyme”, and sPD1-Ig and “cancer tissue-specific expression of TK due to the mouse TERT targeting trans-splicing ribozyme” (pg 10 of arguments). Applicants’ argument is not persuasive. In the broad interpretation, the claims encompass any adenovirus encoding TK as well as any other coding or regulatory region including a TERT ribozyme and sPD1-Ig coding region. In the narrow interpretation, Lee is not limited to an adenovirus encoding TK, a TERT ribozyme, and sPD1-Ig because Lee taught adenoviruses for gene therapy used in the invention included adenovirus “constructed by deleting a series of genes essential for replication and introducing a cytomegalovirus (CMV) or Rous sarcoma virus promoter (RSV) having high promoter activity in order to express a therapeutic protein with high efficiency in vivo” (paragraph 5); therefore, administering a replication-incompetent adenovirus encoding TK, TERT ribozyme, and sPD1-Ig as described by Lee is equivalent to administering a replication-incompetent adenovirus encoding TK as required in claims 1 and 20.
Applicants argue Lee is limited to simultaneous administration of TK and an immune modulator. Applicants’ argument is not persuasive because Lee taught 
Lee taught the AdV-tk protocol may be combined with other therapies (para 45, 48) or surgery (pg 22, line 1) performed simultaneously or sequentially (para 45). Accordingly, combining the AdV-tk and anti-PDL1 antibody protocols for decreasing tumor burden and blocking local immune resistance was obvious and well-within the purview of the ordinary artisan the time of filing. If that is not enough to meet the limitation, then those of ordinary skill in the art at the time of filing would have been motivated to administer anti-PDL1 antibody after AdV-tk to establish TK expression in preparation for adding ganciclovir and “suicide” therapy because it was well known to administer HSVTK gene therapy before an anti-PDL1 antibody as evidenced by Vanderwalde (claim 6) and because Lee taught combining the AdV-tk protocol with other therapeutic agents sequentially or simultaneously (para 45). This is equivalent to “wherein steps (i) and (iii) are performed sequentially” at the end of claim 1. 
Pg 11 of the arguments says the vector claimed is not tissue specific. Applicants’ argument is not persuasive. The claims do not make any limitation regarding whether a ubiquitous, constitutive, or tissue-specific promoter are used. Furthermore, Lee taught adenoviruses for gene therapy used in the invention included adenovirus “constructed by deleting a series of genes essential for replication and introducing a cytomegalovirus (CMV) or Rous sarcoma virus promoter (RSV) having high promoter activity in order to express a therapeutic protein with high efficiency in vivo” (paragraph 5); therefore, the teachings of Lee encompass using replication-incompetent adenovirus encoding TK operably linked to a CMV promoter which provides constitutive expression of TK. 
Applicants argue those of skill would not have had a reasonable expectation of successfully administering AdV-tk followed by sPD1-Ig because “one of skill in the art would have kept the genes encoding an immune modulator and the thymidine kinase on the same vector for simultaneous expression and activity to avoid any issues with efficacy”. Applicants cite Shin (2013) for support of the argument who taught “limited success in transferring suicide genes, such as HSV-tk, into tumor cells via replication-incompetent adenoviruses due to low rates of infection and consequent low potency in terms of clinical application” (pg 693) and suggests improving efficacy of HSVtk-based adenovirus [ ] by incorporating other immune modulators within the same vector”. Applicants’ argument is not persuasive. First, any efficacy is adequate to meet the claimed invention. Secondly, it is illogical to conclude Shin indicates a lack of expectation of success because Shin suggests one way of improving efficacy of administering AdV-tk, and Shin does not exclude others ways of doing so. Third, Lee successfully used AdV-tk encoding sPD1-Ig together successfully, and Brahmer (2012) and Brahmer (2013) taught using sPD1-Ig alone with success; therefore, those of ordinary skill in the art would have had a reasonable expectation of successfully administering AdV-tk followed by sPD1-Ig. Fourth, those of ordinary skill would have recognized that Lee combined AdV-tk with an optional nucleic acid sequence encoding sPD1-Ig for blocking local immune resistance, and that “inhibition of the interaction between PD-1 and PD-L1 can enhance T-cell responses in vitro and mediate preclinical antitumor activity”. It follows that those of ordinary skill would have recognized that blocking the interaction between PD1 and PDL1 using sPD1-Ig would accomplish the dual goals of blocking local immune resistance and decrease tumor burden. those of skill in the art would have had a reasonable expectation of successfully administering AdV-tk followed by sPD1-Ig because 
using sPD1-Ig alone was successful, 
using AdV-tk and a nucleic acid sequence encoding sPD1-Ig together was successful, 
Lee taught the AdV-tk protocol may be combined with other therapies (para 45, 48) and performed sequentially (para 45), 
it was well known to administer HSVTK gene therapy before an anti-PDL1 antibody as evidenced by Vanderwalde (claim 6), 
administering AdV-tk followed by sPD1-Ig was well-within the skill level of the ordinary artisan the time of filing, and
there was motivation to administer AdV-tk followed by sPD1-Ig, 
. Applicants argue Vanderwalde “teaches away from the method of the instant claims, as the TK encoding vector also contains an immune system modulator in the form of GM-CSF”. Applicants’ argument is not persuasive because Vanderwalde explicitly described administering HSVTK gene therapy before an anti-PDL1 antibody in claim 6. Accordingly, it is unfathomable how Vanderwalde “teaches away” from administering AdV-tk followed by an anti-PDL1 antibody. 
Applicants argue inclusion of claims 13 and 21 is in error because Lee did not teach combining the treatment with radiotherapy, chemotherapy, or surgery during/following administering the vector, prodrug and antibody (pg 13). Applicants’ argument is not persuasive because Lee taught the AdV-tk protocol may be combined with other therapies (para 45, 48) or surgery (pg 22, line 1) performed simultaneously or sequentially (para 45). 
Applicants argue using the Brahmers references as the primary references and Lee as the secondary reference does not arrive at the claimed invention. Applicants’ argument is not persuasive because Lee is not limited to using an adenovirus encoding TK and sPD1-Ig on the same vector, because the combined teachings of Lee and Brahmer 1 or 2 and the combined teachings of Brahmer 1 or 2 and Lee ARE THE SAME TEACHINGS, and because the rejection is based on administering an adenovirus encoding TK followed by an sPD1-Ig. 

B) Claims 1, 13, 19-21, 26, 28, 37, 38 remain and claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderwalde (10034938) in view of Lee (WO 2013/027988; published on Feb. 28, 2013). 
Vanderwalde taught gene therapy which includes administering a Herpes simplex virus encoding thymidine kinase (HSV-TK) to a mammal with a tumor followed by intravenous administration of anti-PDL1 or anti-CTLA4 antibody such that tumor burden decreases (claim 6). The TK gene remains intact (col. 8, lines 30-33). 
Vanderwalde did not teach administering a replication-incompetent adenovirus encoding HSVTK into the tumor followed by intravenously administering a prodrug as required in claims 1 and 20. 
However, Lee taught suicide gene therapy which includes administering adenovirus encoding thymidine kinase (TK). 
In a broad interpretation, the phrase “AdV-TK, a replication-incompetent adenoviral vector encoding thymidine kinase” in claims 1 and 20 is interpreted to mean that a “replication-incompetent adenoviral vector” is an example of one type of “AdV-TK” (see 112/2nd). Therefore, claims 1 and 20 encompass any “AdV-TK”, e.g. a “replication-incompetent” adenovirus encoding TK; they are not limited to using a replication-incompetent adenoviral vector. The vector of Lee was easily named “AdV-tk” because AdV was well-known as an abbreviation for adenovirus and TK was well-known as an abbreviation for thymidine kinase. The Ad5mTR described by Lee is an “AdV-TK” as claimed because “AdV-TK” encompasses any adenovirus encoding TK and because Lee taught a replication-incompetent adenovirus encoding TK. 
In a narrower interpretation, Ad5mTR described by Lee is “replication-incompetent” because it has deletions of a series of genes essential for replication and is incapable of replication (para 5; E1/E3-deleted – para 19 – description of Fig. 2; para 49; Example 2.1 – para 64). Without the genes essential for replication, the adenovirus of Lee MUST be “replication-incompetent” because it does not have the necessary genes/machinery required for successful replication. 
Lee administered the AdV-TK into a tumor in a mammal followed by intravenous injection of ganciclovir such that ganciclovir is activated (by HSVTK, i.e. “prodrug” activation in claim 1) and tumor burden decreases (Example 1-7; para 62; HSVTK suicide gene therapy – para 12). 
Thus, it would have been obvious to those of ordinary skill in the art at the time the invention was made to administer a virus encoding HSVTK followed by intravenous anti-PDL1 or anti-CTLA4 antibody to decrease tumor burden as described by Vanderwalde by administering replication-incompetent AdV-TK into a tumor followed by intravenous administration of prodrug described by Lee. Those of ordinary skill in the art at the time of filing would have been motivated to replace the HSV-TK of Vanderwalde with the AdV-TK described by Lee to avoid safety concerns using HSV, to use a replication-incompetent virus, and to increase tumor destruction via “suicide gene therapy”. 
The concept of enhancing T-cell activation at the end of item iii) of claim 1 has been included because it is an inherent feature of administering anti-PDL1 antibody (pg 21, para 65), because gene therapy and anti-PDL1 antibody protocols were combined by Vanderwalde, and because the combined teachings of Vanderwalde combined “suicide gene therapy” and anti-PDL1 antibody therapy. 
Lee taught the Ad-HSVTK protocol can be combined with other therapeutic agents sequentially or simultaneously (para 45). This is equivalent to “wherein steps (i) and (iii) are performed sequentially” at the end of claim 1. 
The concept of “the method consisting essentially of” administering AdV-tk, prodrug, and a mAb that targets PDL1 has been included because the combined teachings taught the “essential” steps of ” administering an adenovirus encoding TK, prodrug, and a mAb that targets PDL1. 
Claim 13 has been included because Lee taught the invention can be combined with other therapeutic agents (para 45), such as surgery or chemotherapy (para 48). 
Claim 20 has been included because the steps are exactly the same as those in claim 1; therefore, reduced micrometastases MUST inherently flow naturally from the steps. 
Claim 21 has been included because Lee taught the invention can be combined with other therapeutic agents (para 45), such as surgery or chemotherapy (para 48). 
Claims 19 and 26 have been included because they are limited to anti-PDL1 antibody. 
Claims 28 and 37 have been included because they are limited to anti-CTLA4 antibody. 
Response to arguments 
Applicants argue the combined teachings of Vanderwalde and Lee did not teach “AdV-TK” which is not persuasive for reasons cited above.

C) Claims 1, 13, 19-21, 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Aguilar (J Cell Biochem, Vol. 112, No. 8, pg 1969-1977) in view of Brahmer (NEJM, 2012, Vol. 366, No. 26, pg 2455-2465), Brahmer (Cancer Immunol. Res., July 22, 2013, Vol. 1, No. 2, pg 85-91), Topalian (NEJM, 2012, Vol. 366, No. 26, pg 2443-2454), Vanderwalde (10034938), and Lee (WO 2013/027988; published on Feb. 28, 2013).
Aguilar taught suicide gene therapy which includes administering “AdV-tk” into a tumor in a mammal followed by intravenous injection of ganciclovir such that ganciclovir is activated and tumor burden decreases (pg 1971 and references cited throughout the reference). The adenovirus is “AdV-tk” and “replication incompetent” as required in claims 1 and 20 as described by applicants on pg 12, para 35, and affirmed by Dr. Lawler in the Declaration filed 8-1-18 in parent application 14490940, now US Patent 10350275 (see pg 4 of Notice of Allowance set 3-21-9). 
Aguilar did not teach administering an antibody that recognizes PDL1 after the Ad-HSVTK as required in claims 1, 20. 
However, intravenous administration of an anti-PD-L1 monoclonal antibody to patients with cancer was a well-known treatment for decreasing tumor burden as described by Brahmer (2012) and Brahmer (2013). Moreover, Brahmer (2013) taught: “One could envision checkpoint blockade being an option alone or in combination at any stage of the treatment algorithm, though care in scheduling driven by preclinical modeling and treatment science will be critical. Even though vaccines have yet to show activity in lung cancer, new vaccine formulations have been shown in animal models to display increased potency and combinations of vaccines and checkpoint inhibitors show the most potent synergy of all in multiple preclinical models.” (pg 89, col. 2, lines 4-12). Therefore, use of anti-PDL1 antibody in combination with other cancer therapies was expected to have a synergistic effect. 
Thus, it would have been obvious to those of ordinary skill in the art at the time the invention was made to administer AdV-TK to decrease tumor burden as described by Aguilar followed by anti-PDL1 antibody to decrease tumor burden as described by Brahmer (2012 or 2013). Those of ordinary skill in the art at the time of filing would have been motivated to administer anti-PDL1 antibody to the subject after AdV-TK because Brahmer taught anti-PDL1 antibody blocked local immune resistance. Those of ordinary skill would have recognized that Aguilar also suggested combining AdV-TK with standard treatments (“These studies support the hypotheses that adjuvant up-front use of AdV-tk/prodrug in combination with standard treatments can tip the balance in favor of the effector immune response to prevent disease”). Topalian taught “inhibition of the interaction between PD-1 and PD-L1 can enhance T-cell responses in vitro and mediate preclinical antitumor activity” (pg 2444, col. 1, 2nd paragraph). Accordingly, those of ordinary skill would have recognized that any means of blocking the interaction between PD1 and PDL1 (i.e. sPD1-Ig or anti-PDL1 antibody) would accomplish the dual goals of blocking local immune resistance and decrease tumor burden. 
Aguilar did not teach administering an antibody that recognizes PDL1 and the AdV-TK sequentially as required in claims 1, 20. However, it was well known to administer HSVTK gene therapy before an anti-PDL1 antibody as evidenced by Vanderwalde (claim 6), and Lee who taught using a replication-defective AdV-TK protocol for treating a tumor in combination with other therapies (para 45, 48) performed simultaneously or sequentially (para 45). Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer antibody that recognizes PDL1 and the AdV-TK as described by Aguilar and Brahmer (2012 and 2013) sequentially as described by Lee. Those of ordinary skill in the art at the time of filing would have been motivated to perform the method sequentially to sustain treatment and attack the tumor over time using two different approaches. Those of ordinary skill in the art at the time of filing would have been motivated to administer anti-PDL1 antibody after Ad-HSVTK to establish TK expression in preparation for adding ganciclovir and “suicide” therapy. Accordingly, combining the Ad-HSVTK and anti-PDL1 antibody protocols sequentially was obvious and well-within the purview of the ordinary artisan the time of filing. 
The concept of enhancing T-cell activation at the end of item iii) of claim 1, 20 has been included because it is an inherent feature of administering anti-PDL1 antibody (pg 21, para 65) and because Ad-HSVTK and anti-PDL1 antibody protocols have been combined. 
Claims 13 and 21 have been included because Aguilar taught AdV-TK/prodrug is synergistic with radiation” (pg 1972, last full paragraph) and the protocol can be combined with surgery or chemotherapy (pg 1973-1974; 1st full para on pg 1974). 
Claim 20 has been included because the steps are exactly the same as those in claim 1; therefore, reduced micrometastases MUST inherently flow naturally from the steps. 
In the reverse, Brahmer (2012) and Brahmer (2013) did not teach combining the anti-PDL1 antibody with AdV-TK. However, combining anti-PDL1 antibody with other therapies is explicitly discussed by Brahmer (2013) (pg 89, col. 1-2). Those of ordinary skill in the art at the time of filing would have been motivated to replace one of the antiproliferative therapies described by Brahmer (2013) with the AdV-TK because Aguilar taught AdV-TK demonstrated improved tumor suppression and increased survival (pg 1972, 2nd full parag). Lee also taught “the advantage of gene therapy that uses suicide genes is that the so-called bystander effect of killing adjacent cells by drugs activated in cells introduced with these genes is significant. This gene therapy seems to be the best strategy that can be applied in a state in which the efficiency of introduction of genes is low” (para 11). Those of ordinary skill in the art at the time of filing would have been motivated to use replication-incompetent Ad-HSVTK to improve tissue specificity and decrease by-stander effects, thereby increasing efficiency. 
Response to arguments 
Applicants argument regarding Shin is not persuasive for reasons set forth above. 
Applicants’ arguments are noted but do not point to one limitation that is missing from the combined teachings. 
Applicants argue there is no motivation to combine; however, motivation is expressly discussed in the rejection. 
Applicants argue Brahmer 1 or 2 did not teach some limitations, but they don’t have to teach ALL the limitations. 

D) Claims 1, 13, 19-21, 26, 28, 37, 38 remain and claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderwalde (10034938) in view of Aguilar (J Cell Biochem, Vol. 112, No. 8, pg 1969-1977). 
Vanderwalde taught gene therapy which includes administering a Herpes simplex virus encoding thymidine kinase (HSV-TK) to a mammal with a tumor followed by intravenous administration of anti-PDL1 or anti-CTLA4 antibody such that tumor burden decreases (claim 6). The TK gene remains intact (col. 8, lines 30-33). Vanderwalde did not teach administering a replication-incompetent adenovirus encoding HSVTK into the tumor followed by intravenously administering a prodrug as required in claims 1 and 20. 
However, Aguilar taught suicide gene therapy which includes administration of AdV-TK into the tumor followed by intravenous administration of ganciclovir such that tumor burden decreases. In fact, Aguilar teaches the AdV-TK protocol is synergistic when combined with radiation (pg 1972, last 20 lines) or standard care surgery and radiation (pg 1973, end of 1st partial paragraph). Aguilar specifically points to well-known CTLA4 antibody protocols on pg 1974 (1st partial paragraph) as required in claims 28 and 37. 
Thus, it would have been obvious to those of ordinary skill in the art at the time the invention was made to administer a virus encoding TK followed by intravenous anti-PDL1 or anti-CTLA4 antibody to decrease tumor burden as described by Vanderwalde by administering AdV-TK described by Aguilar. Those of ordinary skill in the art at the time of filing would have been motivated to replace the HSV-TK of Vanderwalde with the AdV-TK described by Aguilar to avoid safety concerns using HSV, to use a replication-incompetent virus, to increase tumor destruction via “suicide gene therapy”, and because Aguilar taught combining AdV-TK therapy with other therapies was known to be synergistic. 
The concept of enhancing T-cell activation at the end of item iii) of claim 1 has been included because it is an inherent feature of administering anti-PDL1 antibody (pg 21, para 65), because gene therapy and anti-PDL1 antibody protocols were combined by Vanderwalde, and because the combined teachings of Vanderwalde combined “suicide gene therapy” and anti-PDL1 antibody therapy. 
Claims 13 and 21 have been included because Aguilar taught combining AdV-TK with surgery or radiation which caused a synergistic effect. 
Claim 20 has been included because the steps are exactly the same as those in claim 1; therefore, reduced micrometastases MUST inherently flow naturally from the steps. 
Claims 19 and 26 have been included because they are limited to anti-PDL1 antibody. 
Claims 28 and 37 have been included because they are limited to anti-CTLA4 antibody. 
Response to arguments 
Applicants argue Lee and Vanderwalde teach away from the claimed invention because TK and the antibody are encoded on the same vector. Applicants’ argument is not persuasive for reasons set forth in the rejection. 
Applicants argue there is no motivation to combine; however, motivation is expressly discussed in the rejection. 
Applicants’ arguments are noted but do not point to one limitation that is missing from the combined teachings. 

Conclusion
	No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tyynela (Cancer Gene Therapy, 2002, Vol. 9, pg 917-924) taught “Adenovirus (Adv) -mediated herpes simplex virus thymidine kinase (adv/tk) gene therapy combined with ganciclovir (GCV) medication is a promising approach for the treatment of malignant glioma” (first line of abstract); the abbreviations Adv and TK were well known in the art and can be used to generically refer to adenovirus and thymidine kinase. The term “AdV-TK” is not necessarily limited to replication-incompetent Adenovirus encoding TK, to any specific type of modification that makes it incompetent, or to any specific promoter. 

The following are a few of the references in Table I of Aguilar (2011) (pg 1973) cited in the Declaration filed 8-1-18 that teach replication-incompetent “AdV-TK”: 
Trask (Mol. Therapy, 2000, Vol. 1, No. 2, pg 195-203); 
Sung (Mol. Therapy, 2001, Vol. 4, No. 3, pg 182-191);
Sterman (Clin Cancer Therapy, 2005, Vol. 11, No. 20, pg 7444-7453); 
Chevez-Barrios (J Clin Onc, 2005, Vol. 23, No. 31, pg 7927-7935); and 
Hasenburg (Gynecologic Oncology, 2001, Vol. 83, pg 549-554) who taught “synergistic interaction with simultaneous application of AdV-TK and topotecan (pg 550, end of 3rd full parag). 
Bloomston is highlighted in the Declaration as teaching AdV-TK; however, Bloomston is limited to “AdV-TK” – it does not teach AdV-TK was replication-incompetent as claimed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632